Citation Nr: 1536470	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for history of left ankle arthroscopic surgery ("left ankle condition"), to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from May 1992 to May 1992, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

Subsequent to certification of this case to the Board, additional evidence was associated with the claims file.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to service connection for a left ankle condition is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran was previously represented by the American Legion.  In June 2014, the Veteran submitted a new VA Form 21-22 appointing the California Department of Veterans' Affairs as his representative.  The Board recognizes this change in representation.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's left ankle condition is causally related to his service-connected right ankle disability.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for history of left ankle arthroscopic surgery have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a left ankle condition as secondary to the service-connected right ankle disability is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that his left ankle condition is due to his service-connected right ankle disability.  Specifically, the Veteran asserts that after injuring his right ankle in service, his gait changed due to an attempt to keep his weight off of his injured right ankle, which weakened his left ankle and led to a left ankle sprain in 1999, resulting in his current left ankle condition.  See June 2015 Hearing Testimony.

By way of background, the Veteran fractured his right ankle in June 1994 during a period of active duty for training with the National Guard.  See June 1994 Line of Duty Investigation Report; June 1994 Report of Occupational Injury or Illness.  He was placed in a removable cast for six weeks.  The Veteran retired from the Army National Guard in June 1999.

The Veteran was afforded a VA examination in October 2001.  The Veteran reported spraining both of his ankles in association with his military training activities.  He reported an acute sprain of his left ankle in 1998 and a diagnosis of osteoarthritis in the left ankle in 1999.  X-rays showed post-traumatic and moderate degenerative changes of the left ankle.

An April 2003 private treatment note shows that the Veteran reported right ankle pain.  The Veteran reported that since his right ankle injury, he is always shifting his weight and that he "ended up having left ankle problems two years ago and having to have arthroscopy."  

In a May 2008 letter, the Veteran's private physician, Dr. G.T., discussed the Veteran's ankle conditions.  Dr. G.T. indicated that the Veteran had been a patient of his since 1997 and that since that time, the Veteran suffered from recurrent and persistent arthritic ankles.  Dr. G.T. reported that the Veteran's "ankle woes" began with his 1994 in-service right ankle injury, after which the Veteran "was essentially casted on and off for 6 months and had light duty on and off."  He opined that "[i]t is a direct result of this right ankle injury that he had left ankle arthroscopic surgery and fixation in 2000."  Dr. G.T. further elaborated that the Veteran's arthritic and weak ankles are due to the service-related ankle problems.  Dr. G.T. acknowledged that the Veteran's employment as a border control agent involves activities such as running, jumping, and climbing, and he indicated that the Veteran's ankle injuries "are certainly exacerbated by this."  However, Dr. G.T. concluded that "the original insult was done during his earlier years in service."  

In a November 2009 note, Dr. G.T. reiterated his opinion that the Veteran's left ankle arthritis was secondary to his right ankle disability.

An August 2010 VA treatment note shows that the Veteran reported left ankle pain.  The Veteran reported that after his right ankle injury, "he started spraining the left ankle repeatedly."  

In an April 2011 private treatment note, Dr. J.C. reported that the Veteran "had a work injury to the left ankle in 1999 with underlying osteoarthritis in the left ankle, which was hastened by the preexisting service-connected injury to the right ankle causing abnormal weight bearing and excessive load bearing forces to the left ankle combined with his job duties resulting in osteoarthritis of the left ankle."  Dr. J.C. opined that the Veteran's left ankle condition "could be considered a service-connected disability due to the biomechanical and gait disturbances created by his initial service-connected injury in 1994."

The Veteran underwent a VA examination in October 2011.  The Veteran reported that he was diagnosed with a sprain of his right ankle in 1994 which was treated with an ankle wrap.  He reported that he subsequently sprained his left ankle in 1999 and was advised that x-rays demonstrated "loose bone" fragments; he underwent arthroscopy of the left ankle in 1999.  An x-ray of the left ankle showed severe posttraumatic tibiotalar joint osteoarthrosis with numerous intra-articular bodies.  The examiner indicated that the Veteran injured his right ankle during National Guard training in 1994 and that he injured his left ankle on the job as a border patrol agent in 1999-2000.  The examiner noted that radiographs of the Veteran's left ankle demonstrate significant osteoarthritis, whereas radiographs of the Veteran's right ankle demonstrate mild osteoarthritis.  The examiner indicated that "[o]ne would expect his left ankle condition to be less severe than his right ankle condition if his left ankle condition were compensatory."  The examiner opined that the Veteran's left ankle condition is not secondary to injury during his active service or his service-connected right ankle injury. 

At the June 2015 hearing, the Veteran testified that after his 1994 right ankle injury, he would sprain his left ankle frequently.  He indicated that eventually, he suffered a bad sprain at work, and that his left ankle "got real swollen, more swollen than before, and excruciating pain."  The Veteran testified that when he went to the doctor, he found out that his ankle was actually broken and that he had to have arthroscopic surgery.  The Veteran testified that both Dr. G.T. and Dr. J.C. explained to him that he was "subconsciously" putting all of his weight on his "good ankle" which left him more susceptible to injuring his left ankle.   

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a left ankle condition as secondary to a service-connected right ankle disability.

As an initial matter, the record shows diagnoses of left ankle osteoarthritis and severe degenerative joint disease.  See March 2014 VA Treatment Record; August 2010 VA Treatment Record.  Thus, there is evidence of a current disability.  Additionally, the Veteran has a service-connected right ankle disability.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's left ankle condition and its relationship to his service-connected right ankle disability.

In this regard, two of the Veteran's private, treating physicians have opined that the Veteran's left ankle condition is due to extra strain he put on his left ankle after his right ankle fracture.  However, the October 2011 VA examiner opined that the Veteran's left ankle condition is unrelated to his right ankle disability.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that Dr. J.C.'s opinion is speculative, in that he indicated that the Veteran's left ankle condition "could be" due to the biomechanical and gait disturbances created by his 1994 right ankle injury.  However, another of the Veteran's treating physicians, Dr. G.T., concluded unequivocally that the Veteran's left ankle condition was a direct result of his right ankle injury and provided a rational for his opinion.  The Board further notes that it is not clear whether the treating physicians reviewed the Veteran's claims file.  However, the record does reflect that they were familiar with the Veteran's medical history, to include the development of his ankle injuries, and that they did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims-file.  Specifically, both physicians acknowledged that the Veteran had a physically active civilian job, but both still opined that the Veteran's left ankle injury was due to his right ankle injury.  Thus, the opinions remain probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The October 2011 VA examiner reviewed the claims file and provided a rationale for the negative nexus opinion, but seems to have discounted the Veteran's competent and credible reports of symptomatology and did not explain why the documented right ankle injury could not lead to the Veteran's 1999 left ankle injury.  

That said, the Board finds no adequate reason to favor the negative opinion over the positive opinions that are favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's left ankle condition is due to his service-connected right ankle disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a left ankle condition is warranted, as secondary to the service-connected right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for history of left ankle arthroscopic surgery as secondary to a service-connected right ankle disability is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


